DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to digital pre-distortion (DPD) compensation. The closest prior art, US 2009/0310705 Fujimoto discloses compensation of a saturation point in power amplifier control system. And US 2019/0059060 Chen et al disclose adjusting input power backoff and output power backoff in wireless communication device. However, none of the prior art teach or suggest obtaining a to-be-output signal; performing first automatic gain control (AGC) processing on the to-be-output signal to obtain the to-be-output signal on which the first AGC processing is performed, and to obtain a gain value of the to-be-output signal; performing digital pre-distortion (DPD) processing on the to-be-output signal on which the first AGC processing is performed, to obtain the to-be-output signal on which the DPD processing is performed; calculating an output power back-off (OBO) value based on the gam value; adjusting, based on the OBO value, output power of the to-be-output signal on which the DPD processing is performed; and sending, to a signal receive end, the to-be-output signal on which the output power adjustment is performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0133531 Nguyen et al disclose digital predistortion. US 2018/0351587 Nammi discloses amplifier controlling and predistortion. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
March 17, 2021
/EVA Y PUENTE/                                                                                                                                                          Primary Examiner, Art Unit 2632